Order, Family Court, Bronx County (Allen Alpert, J.), entered on or about April 30, 2008, which terminated respondent father’s parental rights and committed custody and guardianship of the subject child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, and bringing up for review the order after *420dispositional hearing, same court and Judge, entered on or about October 31, 2006, unanimously affirmed, without costs.
Notwithstanding the agency’s diligent efforts to reunite the child with his father (Social Services Law § 384-b [7] [f]; see Matter of Gina Rachel L., 44 AD3d 367 [2007]), respondent failed to meet his concomitant duty to plan for his son’s future by refusing, even years after the event, to acknowledge his failure to protect the child from the effects of his mother’s alcoholism that led to the need for foster care. Instead, respondent repeatedly described the removal as a “kidnapping” by the agency.
Permanent neglect may be found “where a parent fails to acknowledge the problem that led to . . . foster care placement in the first place” (Matter of Alpacheta C., 41 AD3d 285, 285 [2007], lv denied 9 NY3d 812 [2007]). Respondent’s substantial compliance with plan components including drug-testing requirements does not avail him, inasmuch as a finding of permanent neglect may be found even where the parent has fully complied with the agency’s plan (Matter of Violeta P., 45 AD3d 352 [2007]).
The termination of parental rights was in the child’s best interests (Matter of Olushola W.A., 41 AD3d 179 [2007]). In light of the child’s lengthy placement in foster care, substantial questions raised regarding respondent’s capacity, and his treating psychologist’s testimony of the child’s need for stability, the Family Court correctly declined to order a suspended judgment (see Matter of Maryline A., 22 AD3d 227 [2005]). Concur— Gonzalez, P.J., Saxe, McGuire, Manzanet-Daniels and Román, JJ.